In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00176-CR

KENDRA PHILLIANA MAXION,                       §    On Appeal from the 297th District
Appellant                                           Court

                                               §    of Tarrant County (1398848D)

V.                                             §    December 31, 2018

                                               §    Opinion by Justice Bassel

THE STATE OF TEXAS                             §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We delete $555 from the order to withdraw

funds so that it reflects that $0 should be withdrawn from appellant’s inmate trust

account, and we delete the line in the trial court’s judgment that states,

“REPARATIONS IN THE AMOUNT OF $555.” It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS

                                           By /s/ Dabney Bassel
                                              Justice Dabney Bassel